DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/347,486 11/09/2016 PAT 10517620
15/347,486 is a DIV of 14/218,858 03/18/2014 PAT 9522012
14/218,858 is a CIP of 13/615,107 09/13/2012 PAT 9333000 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stallman on 04/22/2022.

The application has been amended as follows: 
In claim 10, line 7, replaced “each voltage pulse” with “each said voltage pulse” after “10,000 volts,”.
In claim 10, line 10, deleted “the” in front of “expansion”.
In claim 10, line 12, replaced “each voltage pulse” with “each said voltage pulse”.
In claim 18, line 8, replaced “each voltage pulse” with “each said voltage pulse” after “10,000 volts,”.
In claim 18, lines 13-14, replaced “each voltage pulse” with “each said voltage pulse”.
Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a method of delivering shock waves to treat calcified lesions in the wall of a blood vessel comprises the steps of terminating the voltage to the arch generator to complete the respective pulse when receiving a respective signal from the voltage sensor indicative of voltage decrease by more than a predetermined amount and switching a switch to disconnect power source from the arc generator.  Regarding base claim 10, the prior art fails to disclose, in combination with other limitations of the claim, a method of delivering shock waves to treat calcified lesions in the wall of a blood vessel comprises the steps for termination of the given voltage pulse when a dwell time between initial application of a given voltage pulse and creation of the arc is variable from pulse to pulse and sensing the voltage across the pair of electrodes during each voltage pulse and for each given voltage pulse, initiating the termination of the given voltage pulse when the sensed voltage decreases by more than a predetermined amount, the predetermined amount being selected to ensure the creation of the arc while compensating for the variable dwell time thereby minimizing excess energy delivered to the pair of electrodes.  Regarding base claim 18, the prior art fails to disclose, in combination with other limitations of the claim, a method of delivering shock waves to treat calcified lesions in the wall of a blood vessel comprises the steps for termination of the given voltage pulse when a dwell time between initial application of a given voltage pulse and creation of the arc is variable from pulse to pulse and monitoring a voltage sensor to sense the voltage across the electrodes during each voltage pulse, for each given voltage pulse, initiating a delay period when the sensed voltage decreases by more than a predetermined amount, once the delay period is over, initiating the termination of the given voltage pulse to minimize excess energy delivered to the electrodes.
The prior art US 2009/0312768 to Hawkins et al. discloses shockwave balloon catheter system comprising balloon catheter with electrodes that forms mechanical shockwave within the balloon to break obstructions in body lumen, US 2003/01 76873 to Chernenko et al. discloses method for intracorporeal lithotripsy fragmentation and apparatus for its implementation. These prior arts taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771